IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                               NOS. WR-74,256-03 & WR-74,256-04


                     EX PARTE TONY CURTIS WHITAKER, Applicant


            ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
    CAUSE NOS. 241-1018-17-A & 241-1019-17-A IN THE 241ST DISTRICT COURT
                            FROM SMITH COUNTY


       Per curiam.

                                            ORDER

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for writs of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of two counts

of possession of a controlled substance and sentenced to two terms of fifteen years’ imprisonment.

He did not appeal his convictions.

       On October 2, 2018, the trial court entered orders designating issues. These applications were

forwarded, however, before the trial court made findings of fact and conclusions of law. We remand

these applications so the trial court can complete an evidentiary investigation and enter findings of

fact and conclusions of law.
       These applications will be held in abeyance until the trial court has resolved the fact issues.

The issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time must be

requested by the trial court and shall be obtained from this Court.



Filed: July 3, 2019
Do not publish